DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/932,911, 15/732,953, and 16/869,982, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications do not disclose an impeller.  Additionally, 15/932,911 and 15/732,953 do not disclose energy emitting elements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy emitting element in claims 1, 21, 22, 27, and 29 and a macerator element in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 11, 13, 20, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610) in view of Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189).

With regard to claims 1, 4, 6, 27, and 29, Don Michael teaches a surgical apparatus for treating a blood vessel blockage of a patient, the surgical apparatus comprising: a) an elongated member having a wall (Fig. 1 catheter 2), a first hole at a distal portion (Fig. 1 distal outlet of lumen 4) and a second hole spaced proximally from the first hole, the second hole positioned in a side of the wall (Fig. 1 hole 18); b) a first lumen within the elongated member for blood flow through the second hole, through the first lumen and exiting the first hole to maintain blood flow during treatment of the vessel blockage (Fig. 1 lumen 4 blood is capable of flowing in this direction, a single or a plurality of holes 18 may be provided which would result in a second and third hole, Col. 5 lines 9-15); c) at least one opening positioned between the first hole and the second hole for outflow of fluid through the opening to treat the blood vessel blockage (Fig. 1 member 24, Col. 4 lines 34-37); d) a second lumen within the elongated member communicating with the at least one opening, the second lumen forming a channel for injection of fluid through the at least one opening into the vessel to treat the vessel blockage, the second lumen embedded in the wall of the elongated member to limit obstruction of blood flow through the first lumen of the elongated member (Fig. 1 lumen 20, Col. 4 lines 34-37); f) wherein blood flows into the second hole positioned proximal of the vessel blockage and exits the first hole distal of the vessel blockage during injection of the fluid to treat the vessel blockage (holes are capable of such flow, Col. 5 lines 9-15).  Don Michael does not disclose a motor driven impeller.  However, Schwartz et al. disclose a catheter for treatment of an occluded vessel where blood flow between holes 32 and 30 with a motor driven impeller within the lumen to aid in pumping the blood through the catheter past the occlusion and allows for bidirectional flow and variable flow rates regardless of pressure in the vessel (Figs. 1, 2, and 6, motor 50 impeller 52, Col. 3 lines 65-67, Col. 4 lines 12-14).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an impeller in Don Michael as Schwartz et al. teach this is beneficial for bidirectional flow and variable flow rates regardless of pressure in the vessel.  Don Michael teaches ultrasound may be additionally used to disrupt the plaque of the clot but does not disclose energy emitting elements as claimed (Col. 8 lines 15-20).  However, Schmaltz teaches using a plurality of electrodes on either side of a blockage to emit ultrasound to aid in breaking up the clot for removal (Fig. 6 210a and 210b, [0048], [00543], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use longitudinally spaced ultrasound emitting electrodes in Don Michael as Don Michael teaches ultrasound may be used in conjunction with the catheter for clot removal and Schmaltz teaches using electrodes on either side of a blockage as effective for treating a clot.  As Schmalz teaches placing the electrodes on either side of the blockage this would be in the area between the balloons of Don Michael as this is where the outlet which delivers the agent to the clot is provided.  As such one of ordinary skill in the art would be able to determine the necessary placement of the electrodes between the first and second holes as the holes spaced far enough apart to direct blood flow past the blockage and the electrodes are placed on either side of the blockage.  Schmaltz teaches the members 210 are controlled via a generator ([0054]) and shows wires for electrical connection (see Fig. 1 exemplary wires 112) but does not specifically disclose how the wires are fastened within the catheter.  However, Wilson et al. teach wires which connect to ultrasound member within a catheter used for clot removal are embedded within the walls of the catheter which can minimize the size of the catheter and be used to modulate catheter characteristics including stiffness, torquability, pushability, flexibility and other mechanical parameters of the catheter which relate to accessibility of remote targets ([0093], [0100], Figs. 13-15 wires 1206 and 1208).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wires embedded within the catheter wall in Don Michael as combined with Schmlatz as Wilson et al. teach this is beneficial for modulating the catheter characteristics and would yield the same predictable result of providing power to the ultrasound members.
With regard to claims 5, 7, 8, 20, 25, as combined see the impeller of Schwartz et al. which extends along the blood flow lumen and has portions which are positioned distal and proximal to holes 30 and between 30 and 32 which would extend it between and on either sides of holes 24 and 18 of Don Michael.
With regard to claims 9 and 11, as combined above Schwartz et al. teach it is beneficial to be able to change the direction and flow rate, further see Schwartz et al. Col. 6 lines 36-61.
With regard to claim 13, the device is capable of connection to an aspiration source.
With regard to claim 24, as the catheter is made of a single tubular structure the sidewall is taken to encompass the entire outer surface which forms the “side” of the catheter and includes the distal end surface though which the first hole extends as well as the radial surface in which 18 is present.  The claims do not recite any particular location or extent of the side.
With regard to claim 26, the transverse dimension of the inner wall of lumen 4 is uniform from the first hole to the second hole (Fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189) as applied to claim 1 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 10, Don Michael teaches a device substantially as claimed. Don Michael does not disclose an outer support sheath as recited.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Don Michael as in Nahon et al. as this is beneficial for controlling flow.  The device of Don Michael as combined with the impeller can redirect flow in conjunction with the sheath, additionally flow which is impeded by the sheath may push back from the wall in various directions.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189) as applied to claim 1 above, and further in view of Boehm JR. et al. (US 2017/0000493 Al).
With regard to claim 12, Don Michael teaches a device substantially as claimed. Don Michael does not disclose a valve. However, Boehm Jr. et al. teach using a valve to prevent backflow through the catheter (Fig. 8 member 23, [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Don Michael as Boehm Jr. et al. teach this is beneficial to prevent backflow through the catheter. 

Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189) as applied to claim 1 above, and further in view of Don Michael (US 2012/0302953 A1).
With regard to claim 14, Don Michael teaches a device substantially as claimed. Don Michael does not disclose a filter distal to the first hole.  However, Don Michael ‘953 teaches delivering a filter distal of the first hole to aid in thrombus collection ([0034], Fig. 4 filter 44).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter distal of the first hole in Don Michael as Don Michael ‘953 teach this is beneficial for capturing clot material.
With regard to claim 24, alternatively if Don Michael is not fond to teach the first hole positioned in the side of the outer wall, Don Michael ‘953 teach using additional blood outlet ports at the distal tip which can aid in more quickly establishing bypass (Fig. 3 members 39, [0030]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use additional ports in the side wall of Don Michael because Don Michael ‘953 teach such is effective for quickly establishing blood bypass and would yield the same predictable result.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189) as applied to claim 1 above, and further in view of Ressemann et al. (US 5,540,707).
With regard to claim 23, Don Michael and Schwartz et al. teach a device substantially as claimed.  As combined Schwartz et al. do not disclose the motor is positioned within the elongated member.  However, Ressemann et al. discloses the motor for driving an impeller (Col. 6 lines 46-47, Col. 26 lines 36-45) which is housed within outer walls which extend from the elongate tube and surround the various components (Fig. 1 motor 24, 90 and 36 are connected to form a continuous outer wall).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the motor within the elongated member in Don Michael and Schwartz et al. as Ressemann et al. disclose such to be an effective housing for an impeller motor and would provide a fluid sealed system and would yield the same predictable result.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schwartz et al. (US 5,163,910), Schmaltz (US 2010/0234842), and Wilson et al. (US 2004/0068189) as applied to claim 1 above, and further in view of Don Michael (US 5,163,905).
With regard to claim 28, Don Michael teaches a device substantially as claimed.  Don Michael does not disclose the wall to be devoid of balloons between the second hole and the at least one opening.  However, Don Michael ‘905 teaches equivalently using balloons, filters or for occlusion (Col. 5 lines 10-13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter in place of the proximal balloon 14 in Don Michael as Don Michael ‘905 teach this to be an art effective equivalent and would yield the same predictable result. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783